Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is responsive to a CONTINUATION APPLICATION filed February 22, 2022 for the patent application 17/677,800.

Status of Claims

2.	Claim 1 is presented for examination in this office action. 

Double Patenting
3.	Claims 1 of this application conflicts with claim 11 of U. S. Patent No. 11,256,274 (Application Number: 15/359112). 
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 11,256,274. This is a statutory double patenting rejection. 
Claims of this instant application
Claims of Patent Number: 11,256,274
1. A temperature control system for a body of water, the body of water being at least one of a swimming pool and a spa, the control system comprising: 
a first heat source; 
a second heat source; and 
a programmable controller (a) receiving a value representative of a desired temperature of the water and (b) operable in a plurality of modes comprising: 
a first mode in which the first heat source is activated to raise a temperature of the water toward the desired temperature, 
a second mode in which the second heat source is activated to raise the temperature of the water toward the desired temperature, and 
a third mode in which the first heat source is initially activated to raise the temperature of the water toward the desired temperature and the second heat source is subsequently activated if the first heat source is not capable of raising the temperature of the water to the desired temperature by a desired time.
11. A temperature control system for a body of water, the body of water being at least one of a swimming pool and a spa, the control system comprising: 
a first heat source; 
a second heat source; and 
a programmable controller (a) receiving a value representative of a desired temperature of the water and (b) operable in a plurality of modes comprising: 
a first mode in which the first heat source is activated to raise a temperature of the water toward the desired temperature, 
a second mode in which the second heat source is activated to raise the temperature of the water toward the desired temperature, and 
a third mode in which the first heat source is initially activated to raise the temperature of the water toward the desired temperature and the second heat source is subsequently activated if the first heat source is not capable of raising the temperature of the water to the desired temperature by a desired time.


Claim 1 of the instant application therefore is not patently distinct from the U. S. Patent No. 11,256,274 claims and as such is unpatentable for statutory type double patenting.  

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tejal Gami/
Primary Patent Examiner, Art Unit 2117